160 S.E.2d 75 (1968)
273 N.C. 349
STATE
v.
James Charles DAVIS.
No. 253.
Supreme Court of North Carolina.
March 20, 1968.
Atty. Gen. T. W. Bruton and Asst. Atty. Gen. Millard R. Rich, Jr., for the State.
Lila Bellar, Charlotte, for defendant appellant.
PER CURIAM.
Defendant's brief brings forward the contentions (1) that judgment as in case of nonsuit should have been entered, and (2) that the verdict is contrary to the greater weight of the evidence.
Our attention is directed to the 1967 Act (S.L.1967, c. 762), now codified as G.S. § 15-173.1, which provides: "The sufficiency of the evidence of the State in *76 a criminal case is reviewable upon appeal without regard to whether a motion has been made pursuant to G.S. 15-173 in the trial court." Even so, there was plenary evidence that defendant is guilty as charged. Motion(s) for judgment as in case of nonsuit, if made in apt time, would have been without merit.
It seems clear the verdict is in accord with the greater weight of the evidence. In any event, whether the verdict should be set aside as contrary to the greater weight of the evidence is for determination by the trial judge in his discretion. Certainly no abuse of discretion has been shown.
Since defendant's assignments do not disclose error, the verdict and judgment will not be disturbed.
No error.